           Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 1 of 22




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 ADMIRAL INSURANCE COMPANY,                         Civil Action No. 1:20-cv-04041 (ALC)

          Plaintiff,
                                                        NIAGARA TRANSFORMER’S
 v.                                                 RESPONSE TO ADMIRAL INSURANCE
                                                     COMPANY’S RULE 56 AND LOCAL
 NIAGARA TRANSFORMER CORP.,                           CIVIL RULE 56.1 STATEMENT OF
                                                       MATERIAL FACTS INCLUDING
          Defendant.                                  ADDITIONAL MATERIAL FACTS


         Pursuant to the Federal Rules of Civil Procedure 56 and Local Civil Rule 56.1, Defendant

Niagara Transformer Corp. (“Niagara Transformer”) respectfully submits the following responses

to the statement of material facts submitted by Plaintiff Admiral Insurance Company (“Admiral”)

in support of its motion for summary judgment.

I.       RESPONSES TO PLAINTIFF’S CONTENTIONS

         1.      Admiral is Delaware corporation with its principal place of business in Scottsdale,

Arizona. See Legal and Licensing Information Chart, attached as Exhibit B to the accompanying

Declaration of Justin N. Kinney, Esq. in Support of Plaintiff’s Motion for Summary Judgment

(“Kinney Decl.”)

         Niagara Transformer’s Response to Paragraph 1:

         Admitted.



         2.      At the time of the issuance of Admiral Policy number 6CG1839 (the “Admiral

Policy”) to Niagara Transformer Corp. (“Niagara”), Admiral was a Texas stock company. See

Admiral Policy Declarations, attached within Exhibit O at page ADM 000002 to the accompanying




{40894901:1}
           Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 2 of 22




Declaration of John M. Tereniak in Support of Plaintiff’s Motion for Summary Judgment

(“Tereniak Decl.”).

         Niagara Transformer’s Response to Paragraph 2:

         Admitted.



         3.     Niagara has been a New York domestic business corporation since at least 1958.

See Entity Information printout from the NYS Department of State, Kinney Decl., Exhibit C.

         Niagara’s Response to Paragraph 3:

         Admitted.



         4.     Niagara’s principal place of business is located at 1755 Dale Road, Buffalo, New

York. See NYS Department of State Entity Information printout, Kinney Decl., Exhibit C.

         Niagara Transformer’s Response to Paragraph 4:

         Admitted.



         5.     At the time of the issuance of the Admiral Policy, Niagara’s principal place of

business was located at 1747 Dale Road, Cheektowaga, New York.             See Admiral Policy

Declarations, Tereniak Decl., Exhibit O at ADM 000002; Products Liability Proposal, Tereniak

Decl., Exhibit O at ADM 000020.

         Niagara Transformer’s Response to Paragraph 5:

         Admitted.




{40894901:1}                                   -2-
           Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 3 of 22




         6.     At the time of the issuance of the Admiral Policy, Niagara manufactured electrical

equipment, specifically transformers, at the 1747 Dale Road location, and at a location at 1600

Seneca Street, Buffalo, New York. See Products Liability Proposal, Tereniak Decl., Exhibit O at

ADM 000020.

         Niagara Transformer’s Response to Paragraph 6:

         Admitted.



THE ADMIRAL POLICY

         7.     Admiral issued The Admiral Policy to Niagara as the Named Insured for the period

July 30, 1976, to July 30, 1977. See Tereniak Decl. ¶13 & Exhibit O at ADM 00002-00006;

00009.

         Niagara Transformers Response to Paragraph 7:

         Admitted.



         8.     The Admiral Policy was underwritten on behalf of Admiral by Jersey/International,

Inc., located at 56 Haddon Avenue in Haddonfield, New Jersey. See Admiral Policy Folder,

Tereniak Decl., Exhibit O & Exhibit O at ADM 000021.

         Niagara Transformer’s Response to Paragraph 8:

         Admitted that is what Admiral’s “Policy folder” appears to reflect. Denied to the extent

assertion is not supported by a citation to admissible evidence as required by Local Rule 56.1(d).




{40894901:1}                                    -3-
           Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 4 of 22




         9.     The wholesale broker, and policy producer, was Wohlreich & Anderson, Ltd.,

which was located at 55 John Street, New York, New York. See Admiral Policy Declarations,

Tereniak Decl., Exhibit O at ADM 000002.

         Niagara Transformers Response to Paragraph 9:

         Admitted that is what Admiral’s “Policy folder” appears to reflect. Denied to the extent

assertion is not supported by a citation to admissible evidence as required by Local Rule 56.1(d).



         10.    Niagara’s retail insurance broker for the Admiral Policy was Lawley Service, Inc.,

located at 1470 Statler Hilton Hotel, Buffalo, New York. See Products Liability Proposal,

Tereniak Decl., Exhibit O at ADM 000017-000020; Risk Submission – Supplemental Information,

Exhibit O at ADM 000023; November 1, 1977, letter from Niagara to Lawley Service, Inc., Exhibit

O at ADM 000045.

         Niagara Transformer’s Response to Paragraph 10:

         Admitted that is what Admiral’s “Policy folder” appears to reflect. Denied to the extent

assertion is not supported by a citation to admissible evidence as required by Local Rule 56.1(d).



         11.    The Admiral Policy provides completed operations and products liability insurance

with limits of $300,000.00 each occurrence and in the aggregate for bodily injury liability and

$50,000 each occurrence and in the aggregate for property damage liability, subject to a $2,500

per claim deductible for both coverages combined. Admiral Declarations, Tereniak Decl., Exhibit

O at ADM 000002; Endorsement No. 1, Exhibit O at ADM 000005.




{40894901:1}                                    -4-
           Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 5 of 22




         Niagara Transformer’s Response to Paragraph 11:

         Admitted that is what Admiral’s “Policy folder” appears to reflect. Denied to the extent

assertion is not supported by a citation to admissible evidence as required by Local Rule 56.1(d).



         12.    The Schedule of General Liability Hazards in the Declarations of the Admiral

Policy identifies a single products classification for “Electrical Equipment (mfg.)”. Admiral

Policy Additional Declarations, Tereniak Decl., Exhibit O at ADM 000003.

         Niagara Transformer’s Response to Paragraph 12:

         Admitted that is what Admiral’s “Policy folder” appears to reflect. Denied to the extent

assertion is not supported by a citation to admissible evidence as required by Local Rule 56.1(d).



         13.    The Insuring Agreement of the Admiral Policy provides as follows:
                I.     COVERAGE A – BODILY INJURY LIABILITY
                       COVERAGE B – PROPERTY DAMAGE LIABILITY

                       ADMIRAL will pay on behalf of the Insured all sums which
                the Insured shall become legally obligated to pay as damages
                because of:

                       A.      bodily injury or         B.   property damage

                to which this insurance applies, caused by an occurrence, if the
                bodily injury or property damage is included within the completed
                operations hazard or the products hazard, and ADMIRAL shall have
                the right and duty to defend any suit against the Insured seeking
                damages on account of such bodily injury or property damage, even
                if any of the allegations of the suit are groundless, false or
                fraudulent, and may make such investigation and settlement of any
                claim or suit as it deems expedient, but ADMIRAL shall not be
                obligated to pay any claim or judgment or to defend any suit after
                the applicable limit of ADMIRAL’s liability has been exhausted by
                payment of judgments or settlements.
                   [Completed Operations and Products Liability Coverage Part,
                Tereniak Decl., Exhibit O at ADM 000003-000004; Tereniak Decl.
                                        ¶¶20-21 & Exhibit P.]

{40894901:1}                                      -5-
           Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 6 of 22




         Niagara Transformer’s Response to Paragraph 13:

         Denied. The purported copy of the “insuring Agreement” cited by Admiral in support is

illegible. See Tereniak Decl. at Exhibit D, ADM000004. Admiral admits the “coverage form” it

relies upon “could not have been used in the Admiral Policy.” Tereniak Decl. at ¶21 and Exh. P.



         14.    The Admiral Policy includes the following Notice provision:

                4. Insured’s Duties in the Event of Occurrence, Claim or Suit

                   (a) In the event of an occurrence, written notice containing
                       particulars sufficient to identify the Insured and also
                       reasonably obtainable information with respect to the time,
                       place and circumstances thereof, and the names and
                       addresses of the injured and of available witnesses, shall be
                       given by or for the Insured to ADMIRAL’S authorized
                       representative as soon as practicable.

                   (b) If claim is made or suit is brought against the Insured, the
                       Insured shall immediately forward to ADMIRAL’s
                       authorized representative every demand, notice, summons or
                       other process received by him or his representative.

                   (c) The Insured shall cooperate with ADMIRAL and, upon
                       ADMIRAL’s request, assist in making settlements, in the
                       conduct of suits and in enforcing any right of contribution or
                       indemnity against any person or organization who may be
                       liable to the Insured because of injury or damage with
                       respect to which insurance is afforded under this policy; and
                       the Insured shall attend hearings and trials and assist in
                       securing and giving evidence and obtaining the attendance
                       of witnesses. The Insured shall not, except at his own cost,
                       voluntarily make any payment, assume any obligation or
                       incur any expense other than for first aid to others at the time
                       of accident.

                             [Tereniak Decl. ¶¶22-26 & Exhs. Q at 3; R at 3.]




{40894901:1}                                     -6-
           Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 7 of 22




         Niagara Transformer’s Response to Paragraph 14:

         Denied. Admiral admits that it does not know “definitively” the “policy jacket included

with the Admiral Policy.” Tereniak Decl. at ¶23. Admiral offers no basis for its assumption that

the Admiral Policy included any notice provision incorporated by reference in a “policy jacket.”

The Declarations page of the Admiral Policy states plainly that such a notice provision may not

have been included, to wit: “This Declarations and Coverage Part(s), with Policy Standard

Provisions and Endorsements, if any, issued to form part thereof, completes the above numbered

policy.” See Darby Aff. at Exhibit K. The cited notice provision was, according to Admiral, in a

form “policy jacket” that “most likely was the policy jacket used with the Admiral Policy.” Id. at

¶25. However, the “Admiral Policy folder” pulled from Admiral’s records does not include a

“policy jacket” resembling the form “policy jacket” Admiral cites as “most likely” “used with the

Admiral Policy.” Id. at ¶¶22-26; compare Tereniak Decl. at Exhibit O with Exhibits Q and R.

Accordingly, Admiral has failed to establish through admissible evidence, (i) that the Admiral

Policy included the Notice Provision set forth at paragraph 14 (the “Notice Provision”); (ii) that

the Admiral Policy included any terms requiring Niagara Transformer to provide notice to Admiral

within a certain time frame; (iii) the circumstances under which Niagara Transformer was required

to provide such notice; and (iv) what time frame would apply.


NIAGARA’S COVERAGE CLAIM AND ADMIRAL’S RESPONSE

         15.    Niagara presented its claim for coverage to Admiral more than three and half years

after Monsanto asserted the claims and a year after Monsanto’s last tender, by letter dated March

11, 2020, which was received by Admiral on March 23, 2020. Tereniak Decl. ¶5 & Exhibit A.




{40894901:1}                                    -7-
           Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 8 of 22




         Niagara Transformer’s Response to Paragraph 15:

         Denied.   The phrase “after Monsanto asserted the claims” is ambiguous.           Niagara

Transformer admits it served its Notice of Claim upon Admiral more than three-and-a-half years

after receiving Monsanto’s initial demand for defense and indemnification under the Special

Undertaking. Monsanto’s last tender was dated October 14, 2019, approximately six (6) months

prior to Niagara Transformer’s Notice of Claim to Admiral. Darby Aff. at ¶16.



         16.    In its notice letter, Niagara advised that it had been “served with certain demands

for defense and indemnification by Monsanto Company, Pharmacia LLC, f/k/a Monsanto, and

Solutia, Inc. (collectively, ‘Monsanto’).” Tereniak Decl., Exhibit A.

         Niagara Transformer’s Response to Paragraph 16:

         Admitted and Niagara Transformer refers to the entire Notice of Claim for its full and

complete terms in context.



         17.    More specifically, Niagara advised that Monsanto Co., Pharmacia LLC f/k/a

Monsanto Co., and Solutia, Inc. (collectively “Monsanto”) were “demanding that Niagara

Transformer defend, indemnify and hold harmless Monsanto in response to multiple actions filed

against Monsanto in various jurisdictions around the country for personal injuries, water cleanup,

and otherwise, arising out of the alleged use of Polychlorinated Biphenyls (‘PCBs’) manufactured

by Monsanto.” Tereniak Decl., Exhibit A.

         Niagara Transformer’s Response to Paragraph 17:

         Admitted and Niagara Transformer refers to the entire Notice of Claim for its full and

complete terms in context.



{40894901:1}                                    -8-
           Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 9 of 22




         18.    Although Niagara indicated that it had not been sued to its knowledge, it claimed

that its litigation counsel “recently” learned of a 2017 lawsuit by Monsanto against another

signatory of a Special Undertaking, and that it was “reasonable to assume” that Monsanto would

sue Niagara and make similar allegations. Tereniak Decl., Exhibit A.

         Niagara Transformer’s Response to Paragraph 18:

         Admitted and Niagara Transformer refers to the entire Notice of Claim for its full and

complete terms in context.



         19.    In its notice letter Niagara concluded that “Monsanto’s claims against Niagara

Transformer, if proven, will cause loss or damage for which Admiral Insurance may be liable by

virtue of the Policies” and, in light of this conclusion, it was providing notice to Admiral under the

Admiral Policy. Tereniak Decl., Exhibit A.

         Niagara Transformer’s Response to Paragraph 19:

         Admitted and Niagara Transformer refers to the entire Notice of Claim for its full and

complete terms in context.



         20.    Finally, Niagara “demand[ed] that Admiral Insurance defend and indemnify

Niagara Transformer in connection with any and all claims made by Monsanto.” Tereniak Decl.,

Exhibit A.

         Niagara Transformer’s Response to Paragraph 20:

         Admitted and Niagara Transformer refers to the entire Notice of Claim for its full and

complete terms in context.



{40894901:1}                                     -9-
          Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 10 of 22




         21.    On March 27, 2020, Admiral wrote to Niagara to acknowledge receipt of the claim,

to reserve rights, and to request further information to assist Admiral in its investigation. Tereniak

Decl. ¶6 & Exhibit B.

         Niagara Transformer’s Response to Paragraph 21:

         Admitted.



         22.    Niagara responded on April 14, 2020, by providing the correspondence described

in the next section below, which included enclosures to Monsanto’s August 29, 2016, letter

consisting of a list of PCB-related actions against Monsanto and a copy of the Special Undertaking

signed by Niagara. Tereniak Decl. ¶¶7-8 & Exhibits C-M.

         Niagara Transformer’s Response to Paragraph 22:

         Admitted.



         23.    Attached to Mr. Klock’s email was what he described as “all of the correspondence

between Monsanto and Niagara Transformer.” Tereniak Decl. ¶8 & Exhibit C.

         Niagara Transformer’s Response to Paragraph 23:

         Admitted and Niagara Transformer refers to Mr. Klock’s email for its full and complete

terms in context.



         24.    On April 21, 2020, Admiral denied coverage to Niagara under the Admiral Policy

for the claims asserted by Monsanto based on several grounds, including Niagara’s failure to

provide timely notice of the claims. Tereniak Decl. ¶10 & Exhibit N.



{40894901:1}                                    -10-
          Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 11 of 22




         Niagara Transformer’s Response to Paragraph 24:

         Admitted and Niagara Transformer refers to Admiral’s disclaimer letter for its full and

complete terns in context.



MONSANTO’S CLAIMS AGAINST NIAGARA

         25.    Monsanto first asserted claims against Niagara in an August 29, 2016, letter from

Christopher M. Hohn of Thompson Coburn, LLP, counsel for Monsanto. Tereniak Decl., Exhibit

K.

         Niagara Transformer’s Response to Paragraph 25:

         Denied. The phrase “asserted claims against Niagara” is ambiguous. Niagara Transformer

admits it received the demand from Monsanto’s counsel dated August 29, 2016 on or about that

date (the “Monsanto Demand”), and Niagara Transformer refers to the Monsanto Demand for its

full and complete terms in context.



         26.    Monsanto’s August 29 letter demanded that Niagara defend, indemnify and hold

harmless Pharmacia LLC f/k/a Monsanto Co. (“Old Monsanto”) and related entities in connection

with current and future polychlorinated biphenyl (“PCB”)-related litigation against Old Monsanto,

pursuant to a “Special Undertaking By Purchasers of Polychlorinated Biphenyls” (the “Special

Undertaking”) apparently signed by Niagara on or about January 7, 1972. Tereniak Decl., Exhibit

K at 1-2.

         Niagara Transformer’s Response to Paragraph 26:

         Admitted and Niagara Transformer refers to the entire Monsanto Demand for its full and

complete terms in context.



{40894901:1}                                    -11-
          Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 12 of 22




         27.    Monsanto grouped the cases against Monsanto into four categories: i) the “Food

Chain Cases”; ii) the “Water Cases”; iii) the “School Cases”; and iv) the “Occupational Case”.

Tereniak Decl., Exhibit K at 2-3.

         Niagara Transformer’s Response to Paragraph 27:

         Admitted and Niagara Transformer refers to the entire Monsanto Demand for its full and

complete terms in context.



         28.    Monsanto advised Niagara that settlement negotiations were underway in a number

of cases and that a multi-million dollar judgment was entered against Monsanto in one of the Food

Chain Cases on May 26, 2016. Tereniak Decl., Exhibit K at 3.

         Niagara Transformer’s Response to Paragraph 28:

         Admitted and Niagara Transformer refers to the entire Monsanto Demand for its full and

complete terms in context.



         29.    Monsanto advised Niagara that the next Food Chain Case was scheduled for trial

on September 12, 2016. Tereniak Decl., Exhibit K at 3.

         Niagara Transformer’s Response to Paragraph 29:

         Admitted and Niagara Transformer refers to the entire Monsanto Demand for its full and

complete terms in context.



         30.    In addition, in the August 29, 2016, claim letter, Monsanto “request[ed] that you

immediately notify your primary and excess insurer(s) of the demand for defense and indemnity

set forth above.” Tereniak Decl., Exhibit K at 3.



{40894901:1}                                   -12-
          Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 13 of 22




         Niagara Transformer’s Response to Paragraph 30:

         Admitted and Niagara Transformer refers to the entire Monsanto Demand for its full and

complete terms in context.



         31.    Monsanto followed-up on its August 29, 2016, letter with a letter dated December

23, 2016, which Niagara received on December 28, 2016. Tereniak Decl., Exhibit J.

         Niagara Transformer’s Response to Paragraph 31:

         Admitted and Niagara Transformer refers to the entire letter dated December 23, 2016 for

its full and complete terms in context.



         32.    In its December 23, 2016, letter Monsanto advised Niagara:

                Since putting Niagara on notice, Monsanto has incurred
                approximately $4.2 million in attorneys’ fees defending the PCB
                litigation, and those fees continue to accrue. Monsanto also recently
                agreed to pay up to $280 million dollars to settle all of the pending
                PCB Food Chain Cases. Under the terms of the Special Undertaking
                Agreement and the governing law, each indemnitor, including
                Niagara, is jointly and severally liable to Monsanto for its cost of
                defending the PCB litigation, as well as amounts paid to resolve the
                Food Chain Cases. Prejudgment interest is currently accruing on
                amounts Niagara owes to Monsanto.

                                  [Tereniak Decl., Exhibit J at 3.]

         Niagara Transformer’s Response to Paragraph 32:

         Admitted and Niagara Transformer refers to the entire letter dated December 23, 2016 for

its full and complete terms in context.




{40894901:1}                                    -13-
          Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 14 of 22




          33.    Niagara, through counsel, responded to Monsanto’s August 29, and December 23,

2016, letters by letter dated February 15, 2017, from Ryan K. Cummings Esq. of Hodgson Russ

LLP to Mr. Hohn. Tereniak Decl., Exhibit I.

          Niagara Transformer’s Response to Paragraph 33:

          Admitted and Niagara Transformer refers to the entire letter dated February 15, 2017 for

its full and complete terms and conditions.



          34.    In its February 15, 2017, letter, Niagara rejected Monsanto’s tenders. Tereniak

Decl., Exhibit I at 1, 4.

          Niagara Transformer’s Response to Paragraph 34:

          Admitted and Niagara Transformer refers to the entire letter dated February 15, 2017 for

its full and complete terms and conditions.



          35.    In its February 15, 2017, letter Niagara took the position that: the indemnity

provision in the Special Undertaking was void and unenforceable, including under New York law

to the extent that it purported to provide indemnity for Monsanto’s intentional, reckless and/or

grossly negligent acts; that it was “unclear” that Niagara would owe any obligation under the

Special Undertaking to the entities making the tenders; and that the actions for which Monsanto

sought defense and indemnity did not trigger the Special Undertaking. Tereniak Decl., Exhibit I

at 1-2.

          Niagara Transformer’s Response to Paragraph 35:

          Admitted and denied. Admitted to the extent Admiral’s foregoing statement No. 35

captures some of the reasons Niagara Transformer reached its conclusion that it did not have any



{40894901:1}                                    -14-
          Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 15 of 22




liability to Monsanto. Denied to the extent the foregoing statement suggests Niagara Transformer

was merely “taking a position” rather than having reached a reasonable conclusion of non-liability.

Moreover, denied because the foregoing statement is an incomplete recitation of the reasons why

Niagara Transformer reached its conclusion. Additional reasons, set forth in the February 15, 2017

letter but apparently missing from Admiral’s statement No. 35, include: extinguishment of

Monsanto’s rights, if any, in a related bankruptcy proceeding; the underlying complaints, for

temporal reasons, did not trigger the Special Undertaking; and “none of the [underlying third-party

complaints identify Niagara Transformer’s products as being the source of the alleged

contamination.” See Darby Aff. at Exhibit D, pg. 3.

         The last reason is particularly noteworthy in this context because Admiral purported to

deny Niagara Transformer’s claim, in part, based on Admiral’s contention that “the PCB Litigation

does not involve any operations or products of [Niagara Transformer].” Admiral’s disclaimer

letter dated April 21, 2020, attached as Exhibit N to Tereniak Decl. at pg. 8. Moreover, Admiral’s

Complaint, at the Second Cause, seeks a declaratory judgment of non-coverage because the “PCB

litigation instituted against Monsanto for which it has sought defense and indemnification from

Niagara pursuant to the Special Undertaking, does not involve any operations or products of

Niagara.” Id. at ¶26. In any event, Niagara Transformer refers to the entire February 15, 2017

letter for its full and complete terms in context.



         36.    By letter dated April 7, 2017, Monsanto wrote to Niagara to advise of an

informational meeting that it was going to hold with numerous companies that signed a Special

Undertaking for Monsanto. Tereniak Decl., Exhibit H.




{40894901:1}                                     -15-
          Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 16 of 22




         Niagara Transformer’s Response to Paragraph 36:

         Admitted and Niagara Transformer refers to the entire April 7, 2017 letter for its full and

complete terms in context.



         37.    Monsanto further advised that based on its sales records, Niagara had purchased

1.6% of all PCB’s sold by Monsanto after Niagara signed the Special Undertaking. Tereniak Decl.,

Exhibit H at 1-2.

         Niagara Transformer’s Response to Paragraph 37:

         Admitted and Niagara Transformer refers to the entire April 7, 2017 letter for its full and

complete terms in context.



         38.    Using that percentage, Monsanto claimed that Niagara’s share of the Food Chain

Cases settlement would be $4,480,000, though noted that Niagara was jointly and severally liable

for the full amount of the settlement. Tereniak Decl., Exhibit H at 2.

         Niagara Transformer’s Response to Paragraph 38:

         Admitted and Niagara Transformer refers to the entire April 7, 2017 letter for its full and

complete terms in context.



         39.    On June 4, 2018, Monsanto tendered to Niagara five new lawsuits for defense and

indemnification. Tereniak Decl., Exhibit G.

         Niagara Transformer’s Response to Paragraph 39:

         Admitted and Niagara Transformer refers to the entire June 4, 2018 letter for its full and

complete terms in context.



{40894901:1}                                    -16-
          Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 17 of 22




         40.    By letter dated September 24, 2018, Niagara declined the tenders of the new suits

identified in Monsanto’s June 4, 2018, letter “[f]or the reasons discussed in [counsel’s] February

15, 2017 correspondence”. Tereniak Decl., Exhibit F.

         Niagara Transformer’s Response to Paragraph 40:

         Admitted and Niagara Transformer refers to the entire September 24, 2018 letter for its full

and complete terms in context.



         41.    By letter dated March 26, 2019, Monsanto both responded to Niagara’s February

15, 2017, rejection of Monsanto’s tenders, and tendered new litigation against Monsanto for

defense and indemnity pursuant to the Special Undertaking. Tereniak Decl., Exhibit E.

         Niagara Transformer’s Response to Paragraph 41:

         Admitted and Niagara Transformer refers to the entire March 26, 2019 letter for its full and

complete terms in context.



         42.    By letter dated March 27, 2019, Niagara rejected the new tenders, again “[f]or the

reasons discussed in [counsel’s] February 15, 2017 correspondence”.

         Niagara Transformer’s Response to Paragraph 42:

         Admitted and Niagara Transformer refers to the entire March 27, 2019 letter for its full and

complete terms in context.



The Declaratory Judgment Action

         43.    On May 26, 2020, Admiral filed this action against Niagara seeking a declaration

that Admiral has and had no duty to defend or indemnify Niagara in connection with claims



{40894901:1}                                     -17-
          Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 18 of 22




asserted against Niagara by Monsanto based on the terms of the Admiral Policy. Kinney Decl.,

Exhibit A.

         Niagara Transformer’s Response to Paragraph 43:

         Admitted.



         44.   In lieu of an answer Niagara requested permission to move to dismiss the

complaint, which request was granted by Order dated July 14, 2020. Kinney Decl., Exhibit D.

         Niagara Transformer’s Response to Paragraph 44:

         Admitted.



         45.   Admiral also requested permission to cross-move for summary judgment, which

request was granted by Order dated July 22, 2020. Kinney Decl., Exhibit E.

         Niagara Transformer’s Response to Paragraph 45:

         Admitted.

         46.   In the July 22, 2020, Order, the Court directed Admiral to file its motion on the

same schedule as Niagara’s Motion to Dismiss set forth in the Court’s July 14, 2020, Order.

Kinney Decl., Exhibit F.

         Niagara Transformer’s Response to Paragraph 46:

         Admitted.



II.      ADDITIONAL FACTUAL ASSERTIONS BY DEFENDANT

         47.   Niagara Transformer, after a reasonable search, has not located a copy of the

Admiral Policy. See Darby Aff. at ¶14 and ¶20.



{40894901:1}                                  -18-
          Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 19 of 22




         48.    Niagara Transformer, after a reasonable search conducted in August/September

2016 in response to Monsanto’s initial tender, was initially unaware that it had insurance with

Admiral. See Darby Aff. at ¶14.

         49.    Niagara Transformer only discovered it had an insurance policy with Admiral in or

about March 2020. See Darby Aff. at ¶20.

         50.    Admiral admits it issued Admiral Policy number 6CG1839 to Niagara Transformer.

See Tereniak Decl. at ¶13.

         51.    Admiral has failed to establish through admissible evidence that the Admiral Policy

included the Notice Provision. See Tereniak Decl. at ¶15-26.

         52.    Admiral has failed to establish through admissible evidence the circumstances

under which Niagara Transformer is obligated to provide notice to Admiral. Id.

         53.    Admiral has failed to establish through admissible evidence the date when Niagara

Transformer was obligated to provide notice to Admiral. Id.

         54.    Niagara Transformer’s belief that it had no liability to Monsanto was based, in part,

on the fact that the underlying PCB actions against Monsanto did not involve any operations or

products of Niagara Transformer. See Darby Aff. at ¶11 and Exhibit D at pg. 3 (“None of the

complaints identify Niagara Transformer’s product as being the source of the alleged

contamination. . ..”).

         55.    Admiral purported to deny the claim of Niagara Transformer, in part, based on the

fact that the underlying PCB actions against Monsanto “did not involve any operations or products

of [Niagara Transformer].” Tereniak Decl. at Exhibit N, at 8.

         56.    Niagara Transformer’s belief that there was no insurance coverage available

covering Monsanto’s demand was based, in part, on the fact that the underlying PCB actions



{40894901:1}                                    -19-
          Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 20 of 22




against Monsanto “did not involve any operations or products of Niagara Transformer.” See Darby

Aff. at ¶¶14-16.

         57.   The Second Cause of Admiral’s Complaint seeks a declaratory judgment that

Admiral has no obligation to defend or indemnify Niagara Transformer based on the fact that the

“PCB Litigation instituted against Monsanto . . . does not involve any operations or products of

Niagara.” Id. at ¶26.

         58.   Other reasons for Niagara Transformer’s belief that it was not required to provide

defense and indemnification to Monsanto included, (i) Monsanto’s fraudulent conduct, including

hiding the extent of the deleterious effects of Monsanto’s PCBs on humans, animals, and the

environment; (ii) the unenforceability of the Special Undertaking because Monsanto was seeking

indemnification for its own intentional, reckless, and/or grossly negligent acts, and the language

of the Special Undertaking did not cover Monsanto’s forgoing acts; (iii) extinguishment of

Monsanto’s rights, if any, in a related bankruptcy proceeding; (iv) the underlying complaints, for

temporal reasons, did not trigger the Special Undertaking; and (v) that Niagara Transformer was

not named as a defendant in any of the underlying actions against Monsanto.

         59.   Admiral stated in its coverage denial letter dated April 21, 2020, inter alia, that “it

is not clear that Monsanto’s demands seek to impose liability on [Niagara Transformer] for

damages because of bodily injury or property damage caused by an occurrence within the meaning

of the Admiral Policy.” Id.

         60.   In the 1970s, Monsanto required Niagara Transformer to purchase insurance

coverage deemed acceptable to Monsanto as a condition to selling Niagara Transformer Askeral,

at the time an essential component in manufacturing the company’s transformers. See Darby Aff.

at ¶4.



{40894901:1}                                    -20-
          Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 21 of 22




         61.    Upon information and belief, the Admiral Policy was purchased, at least in part, to

satisfy Monsanto’s foregoing condition. See Darby Aff. at ¶6.

         62.    Niagara Transformer rejected all of Monsanto’s tenders based on the Special

Undertaking. See Darby Aff. at ¶11; ¶¶15-16.

         63.    Monsanto has never expressly threatened to file suit against Niagara Transformer

to enforce the Special Undertaking or otherwise. Id. at ¶13; ¶17.

         64.    The last demand and tender received by Niagara transformer from Monsanto is

dated October 14, 2019. Id. at ¶16.

         65.    Monsanto has not filed suit against Niagara Transformer to enforce the Special

Undertaking or otherwise. Id. at ¶18.

         66.    In or about March 2020, Niagara Transformer became aware of an action filed by

Monsanto against an unrelated company, Magnetek, Inc. (the “Magnetek Action””). See Darby

Aff. at ¶19; see also Honecker Decl. at Exhibit A.

         67.    Magnetek, Inc. (“Magnetek”) was in a similar position as Niagara Transformer in

that Magnetek has executed its own Special Undertaking with Monsanto. See Darby Aff. at ¶19.

         68.    In the Magnetek Action, Monsanto made allegations of negligence against

Magnetek. Id.

         69.    In or about March 2020, Niagara Transformer learned that Magnetek, based on

Monsanto’s allegations in the Magnetek Action, had obtained insurance coverage. Id.

         70.    In June 2020, Niagara transformer became aware through press reports that a

successor company to Monsanto settled certain “water cases” without consultation with Niagara

Transformer, and without Niagara transformer having altered in any way its rejection of

Monsanto’s tender for defense and indemnification under the Special Undertaking. Id.



{40894901:1}                                   -21-
          Case 1:20-cv-04041-ALC Document 33 Filed 09/15/20 Page 22 of 22




Dated: New York, New York       WINDELS MARX LANE & MITTENDORF, LLP
       September 15, 2020
                                By:   ___/s/ Rodman E. Honecker
                                      Rodman E. Honecker

                                      156 West 56th Street
                                      New York, New York 10019
                                      (212) 237-1025
                                      rhonecker@windelsmarx.com
                                      Attorneys for Defendant
                                        Niagara Transformer Corp.
                                      New York, New York 10004
                                      (646) 741-7333




{40894901:1}                           -22-
